Motion Granted; Order filed February 5, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00160-CV
                                ____________

TRIYAR COMPANIES, LLC, TRIYAR COMPANIES, INC. FKA TRIYAR
   COMPANIES, LLC, SJM REALTY, LTD., AND GPM HOUSTON
               PROPERTIES, LTD, Appellants

                                        V.

           FIREMAN'S FUND INSURANCE COMPANY, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-47654


                                    ORDER

      The reporter’s record in this case was originally due April 1, 2014. See Tex.
R. App. P. 35.1. After being granted extensions of time to file the record, on July
24, 2014, the official court reporter, Gina Wilburn, filed 72 volumes of reporter’s
record covering the jury trial held between August 13, 2013, and September 18,
2013. Appellants filed their brief on November 24, 2014.
      Appellee has requested and been granted two extensions of time to file its
brief until March 16, 2015. The basis for the extensions was that the court reporter
had not filed a supplemental reporter’s record covering the bench trial on a plea to
the jurisdiction held from July 26, 2013, to August 9, 2013. It had been appellee’s
understanding that transcriptions of both the jury trial and the bench trial would be
filed. After appellants confirmed that they no longer requested the record from the
bench trial, on October 6, 2014, appellee filed a request with Gina Wilburn for a
supplemental reporter’s record covering the bench trial. To date, the supplemental
reporter’s record covering the bench trial has not been filed.

      On February 3, 2015, appellee filed a motion requesting an order requiring
the official court reporter, Gina Wilburn, to file a supplemental reporter’s record
covering the bench trial held from July 26, 2013, to August 9, 2013. We GRANT
the motion.

      Accordingly, we order Gina Wilburn, the official court reporter, to file a
supplemental reporter’s record covering a bench trial on a plea to the jurisdiction
from July 26, 2013, to August 9, 2013, in this case within 30 days of the date of
this order. The supplemental record is to be filed without change to the numbering
of the volumes of reporter’s record previously filed.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.